Name: 77/525/EEC: Commission Decision of 29 July 1977 on the implementation of the reform of agricultural structures in Italy (region of Tuscany) pursuant to Council Directives 72/159/EEC, 72/160/EEC and 72/161/EEC, and Titles III and IV of Council Directive 75/268/EEC (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural policy;  agricultural structures and production;  Europe; NA
 Date Published: 1977-08-17

 Avis juridique important|31977D052577/525/EEC: Commission Decision of 29 July 1977 on the implementation of the reform of agricultural structures in Italy (region of Tuscany) pursuant to Council Directives 72/159/EEC, 72/160/EEC and 72/161/EEC, and Titles III and IV of Council Directive 75/268/EEC (Only the Italian text is authentic) Official Journal L 209 , 17/08/1977 P. 0025 - 0026COMMISSION DECISION of 29 July 1977 on the implementation of the reform of agricultural structures in Italy (region of Tuscany) pursuant to Council Directives 72/159/EEC, 72/160/EEC and 72/161/EEC, and Titles III and IV of Council Directive 75/268/EEC (Only the Italian text is authentic) (77/525/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as amended by Directive 76/837/EEC (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement (3), and in particular Article 9 (3) thereof, Having regard to Council Directive 72/161/EEC of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (4), and in particular Article 11 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (5), and in particular Article 13 thereof, Whereas on 7 June 1977 the Government of Italy notified Law 14/77 of the Region of Tuscany of 26 April 1977 laying down provisions implementing Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and 75/268/EEC; Whereas pursuant to Article 18 (3) of Directive 72/159/EEC, Article 9 (3) of Directive 72/160/EEC, Article 11 (3) of Directive 72/161/EEC and Article 13 of Directive 75/268/EEC, the Commission has to decide whether, having regard to the aforementioned Law of the Region of Tuscany, the existing Italian provisions implementing Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and Titles III and IV of Directive 75/268/EEC, which are the subject of Commission Decisions 76/480/EEC of 13 April 1976 (6), and 76/964/EEC of 7 December 1976 (7), continue to satisfy the conditions for financial contribution by the Community and whether the said Law satisfies the conditions for financial contribution by the Community to the measures defined in Title II of Directive 75/268/EEC; Whereas Articles 1 to 38 and 44 to 45 of the said Law are consistent with the conditions and aims of Directive 72/159/EEC and Titles III and IV of Directive 75/268/EEC ; whereas the Commission bases that finding on the fact that Article 11 (3) of the Law applies only in conjunction with the condition laid down in the second sentence of Article 11 (4); Whereas it is not yet possible to establish whether Articles 39 to 43 of the Law satisfy the conditions of Title II of Directive 75/268/EEC in that the provisions do not make it sufficiently clear whether the principles mentioned in Commission Decision 76/964/EEC have been taken into account; Whereas Articles 46 to 66 are consistent with the conditions and aims of Directive 72/160/EEC and Articles 67 to 78 are consistent with the conditions and aims of Directive 72/161/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The existing Italian provisions implementing Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and Titles III and IV of Directive 75/268/EEC, having regard to Articles 1 to 38 and 46 to 79 of Law 14/77 of the region of Tuscany of 26 April 1977, continue to satisfy the conditions for financial contribution by the (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 302, 4.11.1976, p. 19. (3)OJ No L 96, 23.4.1972, p. 9. (4)OJ No L 96, 23.4.1972, p. 15. (5)OJ No L 128, 19.5.1975, p. 1. (6)OJ No L 138, 26.5.1976, p. 14. (7)OJ No L 364, 31.12.1976, p. 62. Community to the common measures referred to in Article 15 of Directive 72/159/EEC, Article 6 of Directive 72/160/EEC, Article 8 of Directive 72/161/EEC and Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 29 July 1977. For the Commission Finn GUNDELACH Vice-President